                                                   F-:-========
       Case 1:20-cv-04869-AKH Document 25 Filed 11/10/20   Page 1 of 8
                                                    , ~JSDC SDNY
                                                        1 CUMENT

                                                        LECTRONICALL Y }· f LED
                                                                      \ •( /1_   ..£;         •   _


UNITED STATES DISTRICT COURT
                                                                        1
                                                                         .-'\.lE FILED:
                                                                        ~-
                                                                                          .n,n 0
                                                                                          .    ./2:~
SOUTHERN DISTRICT OF NEW YORK
                                                        CASE NO. 1:20-cv-04869 (AKH)
 OTTER PRODUCTS, LLC,

                      Plaintiff,

         V.                                              [             INAL JUDGMENT AND
                                                         INJUNCTION BY DEFAULT AGAINST
 BH ELECTRONICS OF NY, INC.; and                         DEFENDANTS BH ELECTRONICS OF
 BAROUKH BARAK.AT both doing business as                  NY, INC. AND BAROUKH BARAKAT,
 "BHONESTOPSHOP;" and "JOHN DOES" 1-5;                        BOTH DOING BUSINESS AS
                                                                 "BHONESTOPSHOP"
                         Defendants.


        THIS CAUSE comes before the Court on the Motion of plaintiff Otter Products, LLC

("OtterBox") for the entry of a Final Judgment and Injunction by Default against defendant BH

Electronics of NY, Inc. and defendant Baroukh Barakat, both doing business as "bhonestopshop"

(hereinafter collectively referred to as "Defendants"). The Court, having considered all pleadings

and other documents filed in this action, hereby directs the entry of this Final Judgment and

Injunction by Default against Defendants. Accordingly, the Court does hereby ORDER,

.,JPJIFD(ii]li, AND DECREE as follows:

        1.     This Court has jurisdiction over the subject matter of this action.

        2.     Venue is proper in the Southern District of New York.

        3.     Defendants are subject to the jurisdiction of this Court pursuant to and in

accordance with the laws of the State of New York, the United States Constitution, and Rule 4 of

 the Federal Rules of Civil Procedure.

        4.      OtterBox is the owner of, including, but not limited to, the following federal

 trademarks (hereinafter collectively referred to as the "Otter Products Registered Trademarks"),

which are registered in the U.S . Patent and Trademark Office:
 Case 1:20-cv-04869-AKH Document 25 Filed 11/10/20 Page 2 of 8




     Trademark           Reg. No.      Reg. Date          Goods I Services
                                                     IC 009. US 021 023 026 036
                                                     038. G & S: Protective cases
                                                     for handheld electronic
                                                     devices, namely, portable
     OTTER BOX           3,788 ,5 35   05/11 /2010   music playe rs, portable vi deo
                                                     players, cell phones and
                                                     computers; specially adapted
                                                     protective carrying cases for
                                                     computers.
                                                     IC 009. US 021 023 026 036
                                                     038. G & S: Protective covers
                                                     and cases for handheld
                                                     electronic devices, namely,

OIIERBOX                 4,602,221     09/09/2014
                                                     cell phones, portable media
                                                     players, tablets, personal
                                                     digital assistants, e-book
                                                     readers, and computers;
                                                     protective covers and cases for
                                                     computers.
                                                     IC 009. US 021 023 026 036
                                                     03 8. G & S: Protective covers
  DEFENDER SERIES        4,616,874     10/07/2014    and cases for personal
                                                     electronic devices, namely,
                                                     cell phones.
                                                     IC 009. US 021 023 026 036
                                                     038 . G & S: Protective cases
                                                     for handheld electronic
                                                     devices, namely, portable
     COMMUTER            3,791,317     05/18/2010    music players , portable video
                                                     players, cell phones and
                                                     computers; specially adapted
                                                     protective carrying cases for
                                                     computers.
                                                     IC 009. US 021 023 026 036
                                                     038 . G & S: Protective cases
                                                     and covers for mobile
                                                     electronic devices, namely,
                                                     smartphones, tablets,
                                                     computers, e-book readers,
                                                      portable media players;
                                                     protective cases and covers
                                                      with integrated batteries for
                                                      use with mobile electronic
ON THE GO PROTECTION     5,044,003     09/20/2016     devices, namely, smartphones,
                                                      tablets, computers, e-book
                                                      readers, portable media
                                                      players; bags, folios and
                                                      carrying cases specially
                                                      adapted for mobile electronic
                                                      devices, namely, smartphones,
                                                      tablets, computers, e-book
                                                      readers, portable media
                                                      players; carrying cases,
                                                      protective cases and stands



                                   2
   Case 1:20-cv-04869-AKH Document 25 Filed 11/10/20 Page 3 of 8




                                                     featuring power supply
                                                     connectors, adaptors, speakers
                                                     and battery charging devices,
                                                     specially adapted for use with
                                                     mobile electronic devices,
                                                     namely, smartphones, tablets,
                                                     computers, e-book readers,
                                                     portable media players;
                                                     accessories specially adapted
                                                     for smartphones, tablets,
                                                     computers, e-book readers and
                                                     portable media players,
                                                     namely, mounting devices,
                                                     tablet mounts and docking
                                                     stations.
                                                     IC 009. US 021 023 026 036
                                                     038. G & S: Protective cases
                                                     for handheld electronic
                                                     devices, namely, portable
                           3,791,318   05/ 18/2010   music players, portable video
                                                     players, cell phones and
                                                     computers; specially adapted
                                                     protective carrying cases for
                                                     com uters.
                                                      IC 009. US 021 023 026 036
                                                     038 . G & S: Protective cases
                                                      for handheld electronic
                                                     devices, namely,
    COMMUTER SERIES        3,963,182   05/ 17/2011
                                                     multifunctional mobile phones,
                                                     portable music players,
                                                     portable video players and
                                                      com uters.
                                                      IC 009. US 021 023 026 036
                                                      038 . G & S: Protective covers
                                                      and cases for handheld
                                                      electronic devices, namely,
    SYMMETRY SERIES        4,709,178   03 /24/2015    cell phones, portable media
                                                      players, tablets, personal
                                                      digital assistants, e-book
                                                      readers, and computers.

                                                     IC 009. US 021 023 026 036
                                                     038 . G & S: Protective cases,
                                                     covers and housings for
                                                     personal electronic devices,
                                                     namely, mobile phones,
                                                     smartphones, tablets, e-book
                                                     readers, and portable media
                           4,990,232   06/28/2016    players; protective cases and
                                                     covers with integrated batteries
                                                     for use with mobile electronic
                                                     devices, namely, mobile
                                                     phones, smartphones, tablets,
                                                     e-book readers, and portable
OTTERBOX CERTIFIED DROP+                             media players; display screen
      PROTECTION                                      rotectors for rovidin


                                   3
Case 1:20-cv-04869-AKH Document 25 Filed 11/10/20 Page 4 of 8




                                                 protection, shade, and privacy
                                                 specially adapted to personal
                                                 electronic devices, namely,
                                                 mobile phones, smartphones,
                                                 tablets, e-book readers, and
                                                 portable media players;
                                                 protective display screen
                                                 covers for personal electronic
                                                 devices, namely, mobile
                                                 phones, smartphones, tablets,
                                                 e-book readers, and portable
                                                 media players; headphones and
                                                 headphone adaptors;
                                                 accessories specially adapted
                                                 for holding personal electronic
                                                 devices, namely, mobile
                                                 phones, smartphones, tablets,
                                                 e-book readers, and portable
                                                 media players, namely, belt
                                                 clips, armbands; accessories
                                                 specially adapted for personal
                                                 electronic devices, namely,
                                                 mobile phones, smartphones,
                                                 tablets, e-book readers, and
                                                 portable media players,
                                                 namely, mounting devices,
                                                 desk stands, tablet mounts,
                                                 docking stations, table mounts,
                                                 bar mounts and mount
                                                 ada ters.
                                                 IC 009. US 021 023 026 036
                                                 038 . G & S: Protective cases
                                                 for handheld electronic
                                                 devices, namely, portable
                        4,293,603   02/19/2013   music players, portable video
                                                 players, cell phones and
                                                 computers; specially adapted
                                                 protective carrying cases for
                                                 computers.




                                4
        Case 1:20-cv-04869-AKH Document 25 Filed 11/10/20 Page 5 of 8




                                                                        IC 009. US 021 023 026 036
                                                                        038. G & S: Protective cases
                                                                        and covers for mobile
                                                                        electronic devices, namely,

        Giving                                                          smartphones, tablet computers;
                                                                        protective cases and covers
                                                                        adapted to accommodate

         Baclc                            5,356,304      12/12/2017
                                                                        external accessories for use
                                                                        with mobile electronic devices,
                                                                        namely, smartphones, tablet
                                                                        computers; accessories
                                                                        specially adapted for use with
                                                                        protective cases and covers for
                                                                        smartphone, tablet computers,
                                                                        namely, batteries and power
              GIVING BACK                                               management systems in the
                                                                        nature of external batteries,
                                                                        battery boxes, and battery
                                                                        chargers.


       5.        OtterBox is responsible for assembling, finishing, marketing, and selling in

interstate commerce high-quality OtterBox merchandise, including but not limited to protective

cell phone cases.

       6.        OtterBox is the exclusive distributor and warrantor in the United States of OtterBox

merchandise, all of which bear one or more of the Otter Products Registered Trademarks.

       7.        OtterBox   merchandise    is   identified by the trade name         and    trademark

OTTERBOX® and one or more of the Otter Products Registered Trademarks.

       8.        OtterBox has used the Otter Products Registered Trademarks in the United States

and in interstate commerce for many years.

       9.        The Otter Products Registered Trademarks are entitled to protection under the

federal trademark laws and under the laws of the State of New York.

        10.      On June 25 , 2020, Otter Box filed its Complaint against Defendants.

        11.      An examination of the Court's files and records in this case indicates that

Defendants were served with the herein Summons and Complaint.




                                                   5
                   Case 1:20-cv-04869-AKH Document 25 Filed 11/10/20 Page 6 of 8




                   12.    Defendants have failed to file an answer or otherwise defend this action, as required

         by law.

                   13 .   On August 17, 2020, defaults were entered by the Clerk of the Court against

         Defendants.

                   14.    As a result of Defendants' default, Defendants are deemed to have admitted the

         allegations contained in OtterBox's Complaint.



~( .JI   Complaint. Therefore, Defen                                  ox for willful and malicious trademark



                   16.    As a result of Defendants' unlawful conduct, OtterBox is entitled to the entry of a

         permanent injunction against Defendants. Accordingly, the Court hereby permanently enjoins and

         restrains Defendants and their employees, agents, servants, successors, and assigns, and all those

         acting in concert or participation therewith, from:

                   a) using any counterfeit or infringement of the Otter Products Registered Trademarks to
                      identify any goods not authorized by Plaintiff;

                   b) counterfeiting or infringing the Otter Products Registered Trademarks by importing,
                      manufacturing, distributing, selling, offering for sale, advertising, promoting,
                      displaying any products bearing any simulation, reproduction, counterfeit, or copy of
                      the Otter Products Registered Trademarks;

                   c) using any simulation, reproduction, counterfeit, or copy of the Otter Products
                      Registered Trademarks in connection with the importation, promotion, advertisement,
                      display, sale, offering for sale, manufacture, production, circulation or distribution of
                      any unauthorized products in such fashion as to relate or connect, or tend to relate or
                      connect, such products in any way to Plaintiff, or to any goods sold, manufactured,
                      sponsored or approved by, or connected with Plaintiff;

                   d) making any statement or representation whatsoever, or using any false designation of
                      origin or false description, or performing any act, which can or is likely to lead the trade
                      or public, or individual members thereof, to believe that any services provided,
                      products manufactured, distributed, sold or offered for sale, or rented by Defendants
                      are in any way associated or connected with Plaintiff;



                                                             6
          Case 1:20-cv-04869-AKH Document 25 Filed 11/10/20 Page 7 of 8




       e) engaging in any other conduct constituting an infringement of the Otter Products
          Registered Trademarks, of Plaintiffs rights in, or to use or to exploit, said trademark,
          or constituting any weakening of Plaintiffs names, reputations, and goodwill.

          17.   Pursuant to and in accordance with 15 U.S.C. § 1117(c ), the Court hereby Orders
                                          _9~ t)Q llTD
Defendants to . pay OtterBox the sum      T' k,8QQ-O       as an award of statutory damages for

Defendants' co iii:liiul ttMi of trademark counterfeiting. Said award to OtterBox shall bear interest

from the date of this judgment at the rate provided by law.

          18.   Pursuant to and in accordance with 15 U.S .C . § 1117 and applicable law, OtterBox

shall also have and recover from Defendants: (a) costs incurred in this action in the sum of $605.92,

with interest thereon at the rate provided by law.

          19.   Within ten (10) days of the date of this Final Judgment and Injunction by Default,

Defendants shall take all steps necessary to remove from all websites and/or accounts to which

Defendants own or control, all text or any other media bearing Otter Products Registered

Trademarks, or any marks confusingly similar hereto.

          20.   Within thirty (30) days of the date of this Final Judgment and Injunction by Default,

Defendants shall file and serve OtterBox with a sworn statement setting forth in detail the manner

and form in which Defendants have complied with this Final Judgment and Injunction by Default,

including its injunctive provisions.

          21.   That Defendants be required to deliver up for destruction to OtterBox all

unauthorized materials bearing any of the Otter Products Registered Trademarks in association

with unauthorized goods or services and the means for production of same pursuant to 15 U.S.C.

§ 1118.




                                                     7
. .            Case 1:20-cv-04869-AKH Document 25 Filed 11/10/20 Page 8 of 8




                                                                                                          s

                                                            er 11 U.S.C. § 523(a)(6), the sums awarded to




                                                                                                          y

                           resses including but not limited to: bhelectronicsny@yahoo.com and



               24.    This Final Judgment and Injunction by Default, is deemed served on Defendants as

      of entry therein.

               25.    The tenns of this Final Judgment and Permanent Injunction shall govern and bind

      the activities of the Defendants, their agents, servants, employees, and attorneys, and all persons

      in active concert or participation therewith.

               26 .   All claims asserted against "John Doe" defendants are dismissed without prejudice.

               27.    All other claims asserted against Defendants are dismissed with prejudice.

               28.    This Court reserves and retains jurisdiction of the subject matter of this cause and

      of the parties hereto for the purpose of enforcing the terms of this Final Judgment and Injunction

      by Default.



      Dated:   1(-/0 , 2020
                                                                            Alvin K. Hellerstein
                                                                      nited States District Court Judge




                                                        8
